     Case 3:20-cv-00260-JAD-WGC Document 3 Filed 05/05/20 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     DONY’A SHANNON OMAR CONNER,                          Case No. 3:20-cv-00260-JAD-WGC
4                                            Plaintiff                    ORDER
5            v.
6     MULLARD, et al.,
7                                       Defendants
8
9    I.     DISCUSSION

10          On April 29, 2020, Plaintiff, an inmate currently in the custody of the California

11   Dept. of Corrections, submitted an application to proceed in forma pauperis and a civil

12   rights complaint under 42 U.S.C. § 1983 for events that allegedly occurred while Plaintiff

13   was detained at the Washoe County Sheriff’s Department. (ECF Nos. 1, 1-1). Plaintiff’s

14   application is incomplete.

15          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin

16   a civil action in this Court may apply to proceed in forma pauperis in order to file the civil

17   action without prepaying the full $400 filing fee. To apply for in forma pauperis status, the

18   inmate must submit all three the following documents to the Court:

19          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this

20          Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on

21          page 3),

22          (2) a Financial Certificate properly signed by both the inmate and a prison or jail

23          official (i.e. page 4 of this Court’s approved form), and

24          (3) a copy of the inmate’s prison or jail trust fund account statement for the

25   previous six-month period.

26          Plaintiff has not submitted a current application to proceed in forma pauperis, a

27   current financial certificate, or an inmate account statement for the past six months.

28   Accordingly, the Court denies Plaintiff’s application to proceed in forma pauperis (ECF
     Case 3:20-cv-00260-JAD-WGC Document 3 Filed 05/05/20 Page 2 of 3



1    No. 1) without prejudice because the application is incomplete. The Court will grant
2    Plaintiff a one-time extension to file a fully complete application to proceed in forma
3    pauperis containing all three of the required documents. Plaintiff will file a fully complete
4    application to proceed in forma pauperis on or before July 6, 2020. Absent unusual
5    circumstances, the Court will not grant any further extensions of time. If Plaintiff is unable
6    to file a fully complete application to proceed in forma pauperis with all three required
7    documents on or before July 6, 2020, the Court will dismiss this case without prejudice
8    for Plaintiff to file a new case with the Court when Plaintiff is able to acquire all three of
9    the documents needed to file a fully complete application to proceed in forma pauperis.
10   To clarify, a dismissal without prejudice means Plaintiff does not give up the right to refile
11   the case with the Court, under a new case number, when Plaintiff has all three documents
12   needed to submit with the application to proceed in forma pauperis. Alternatively, Plaintiff
13   may choose not to file an application to proceed in forma pauperis and instead pay the
14   full filing fee of $400 on or before July 6, 2020 to proceed with this case. The Court will
15   retain Plaintiff’s civil rights complaint (ECF No. 1-1), but the Court will not file the complaint
16   unless and until Plaintiff timely files a fully complete application to proceed in forma
17   pauperis with all three documents or pays the full $400 filing fee.
18   II.    CONCLUSION
19          For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
20   in forma pauperis (ECF No. 1) is denied without prejudice to file a new fully complete
21   application to proceed in forma pauperis with all three documents.
22          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
23   approved form application to proceed in forma pauperis by an inmate, as well as the
24   document entitled information and instructions for filing an in forma pauperis application.
25          IT IS FURTHER ORDERED that on or before July 6, 2020, Plaintiff will either pay
26   the full $400 filing fee for a civil action (which includes the $350 filing fee and the $50
27   administrative fee) or file with the Court:
28          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this



                                                   -2-
     Case 3:20-cv-00260-JAD-WGC Document 3 Filed 05/05/20 Page 3 of 3



1           Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
2           signatures on page 3),
3           (2) a Financial Certificate properly signed by both the inmate and a prison or jail
4           official (i.e. page 4 of this Court’s approved form), and
5           (3) a copy of the inmate’s prison or jail trust fund account statement for the
6    previous six-month period.
7           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
8    application to proceed in forma pauperis with all three documents or pay the full $400
9    filing fee for a civil action on or before July 6, 2020, the Court will dismiss this action
10   without prejudice for Plaintiff to refile the case with the Court, under a new case number,
11   when Plaintiff has all three documents needed to file a complete application to proceed
12   in forma pauperis.
13          IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
14   (ECF No.1-1) but will not file it at this time.
15          DATED: May 5, 2020
16
17                                                UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28



                                                   -3-
